Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the claims limitations for a shutter that is provided in the device body, includes a support member and a shutter member supported by the support member and moving in a direction orthogonal to the optical axis, and adjusts an amount of light to be incident on the imager; an actuator that is provided in the device body and moves the imager in the direction orthogonal to the optical axis to correct an amount of camera shake; and a plurality of elastic members that are disposed on at least one side and the other side of an imaginary straight line passing through a center of gravity of the shutter and orthogonal to the optical axis in a case where the plurality of elastic members are viewed in a direction of the optical axis and are in contact with the device body and the support member, wherein the plurality of elastic members cause loads to act on the support member..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852